Title: From John Adams to François Adriaan Van der Kemp, 4 April 1811
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy April 4. 1811

I have your favour of March 12 before me. The Choice you exult in, may not be considered as a favour, by the Chosen and by his Father and Mother So much as it is by you. The President, though by no means unfriendly to the chosen or his Friends was, with great Reluctance in duced to this Appointment. The appointment of Lincoln I did not disapprove,  because I have known him for forty years, and believe him qualified. The Nomination of Wolcott was advised as I am told by Granger, Barlow and Abraham Bishop. I know nothing of the Man.
You have read of Cerberus, infinitely more than I have: and of a Sop given him to prevent his barking. Do you believe that Some of that Senate voted for him on any other Principle than to get rid of him?
You Speak of Political Sins in the P.—Pray what are those Sins? “In Adam’s Fall We Sinned all,” but I really know of no more Sins committed by Madison than by Washington Adams or Jefferson.
The Government of The United States from 1789 to 1811 has been but a Company of Engine Men. Their constant Employment has been to Spout cold Water upon their own Habitation, built, if not of Hay and Stubble, with Wooden Timbers, boards, Clapboards and Shingles, to prevent its being Scortched by the Flames from Europe.
Europe is desolated: Millions have perished in Arms glorious or inglorious: Every Nation has been Scourged by War. The U.S. of America have been at peace these Eight and twenty years. In Foreign Relations Washington Adams Jefferson and Madison have pursued the Same System, Neutrality: but I certainly know that Washington and Adams, and believe the Same of Jefferson and Madison, in case of equal Injury from France and England, and in case of an absolute Necessity of War with one or the other, would have preferred a War with Great Britain rather than France.
Vivamus, Scribamus, bibamus at quie Amamus Rumansque Vulgi die deioris / Omnes unius estimamus Assis.
I am as ever your

John Adams